IN THE SUPREME COURT OF THE STATE OF NEVADA


                      JARVIS G. JACKSON                                          No. 63427
                      Appellant,
                      vs.                                                                    FILED
                      MEGAN ELIZABETH HOAGLAND,                                              JAN 0 7 2016
                      Respondent.
                                                                                                    DEMAN

                                          ORDER OF REVERSAL AND REMAND

                                     This is an appeal from a district court order denying a motion
                      to set aside an order establishing child custody. Eighth Judicial District
                      Court, Clark County; Kenneth E. Pollock, Judge.
                                     In 2010, appellant Jarvis Jackson filed a complaint to
                      establish paternity. Jackson stipulated to fathering J.J., a minor child not
                      joined in the proceedings. J.J.'s mother, respondent Megan Hoagland,
                      failed to respond to the complaint. The district court's resultant default
                      judgment found that Jackson was J.J.'s natural father. However, a
                      subsequent DNA test revealed that Jackson was not J.J.'s biological
                      father. On February 26, 2013, Jackson filed an NRCP 60(b) motion for
                      relief from judgment, seeking a finding of non-paternity. The district
                      court denied Jackson's motion, and he appealed.
                                     On appeal, Jackson contends that J.J. was an indispensable
                      party whose joinder was required. 1 We agree. Pursuant to NRS
                      126.101(1) (2007):


                            1 .A   party may raise issues of jurisdiction for the first time on appeal.
                      Provenzano v. Long, 64 Nev. 412, 414, 183 P.2d 639, 640 (1947). Hence,
                      this argument was not waived.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    c   ,Y
                                                                                      atamas
                                    The child must be made a party to the
                              action. If he is a minor, he must be represented by
                              his general guardian or a guardian ad litem
                              appointed by the court. The child's mother or
                              father may not represent the child as guardian or
                              otherwise,
                 (Emphasis added.) 2 In this case, the district court failed to join J.J. as a
                 party to the action. That failure renders its judgments void.
                              Moreover, we note that the district court failed to properly
                 consider Jackson's NRCP 60(b) motion for relief from judgment. Pursuant
                 to NRCP 60(b), a party may be relieved from a final judgment for mistake
                 or fraud. Jackson argued in his NRCP 60(b) motion that Hoagland
                 deceived him into believing that he was J.J.'s father. Additionally,
                 Hoagland recognized at the hearing that it was not until J.J. was two-
                 years-old that she informed Jackson he may not be J.J.'s father, lending
                 credence to Jackson's claim of mistake or fraud. But the district court
                 failed to inquire further, instead addressing its previous forewarning that
                 its earlier paternity determination would be final, and then summarily
                 denying Jackson's motion. We conclude that this failure by the district
                 court to properly consider and make findings as to Jackson's claim of
                 mistake or fraud was an abuse of discretion.    See State v. Eighth Judicial
                 Dist. Court, 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) ("An arbitrary
                 or capricious exercise of discretion is one founded on prejudice or




                      2 NRS 126.101(1) was amended in 2013, rendering joinder of the
                 child and representation by a guardian permissive, rather than
                 mandatory. 2013 Nev. Stat., ch. 209, § 2, at 791. We note that the
                 amendment does not influence the outcome here.



SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1047A    e
                preference rather than on reason, or contrary to the evidence or
                established rules of law." (internal quotations omitted)). Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                   taft."1-53s---QCTh
                                                                   ,
                                                   Parraguirre




                                                   Hardesty


                                                                                ,   J.
                                                   Douglas


                                                                                    J.
                                                   Cherr


                                                                                    J.
                                                   Saitt




                                                   Gibbons



                                                   Pickering




SUPREME COURT
          OF
      NEVADA
                                                     3
(0) 194 , A
                 cc: Department J
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                      Attorney General/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A    e